Exhibit 10.1

 

 



  January 11, 2013





 

 



N. Paul Brost



18301 Mid Ocean Place

Leesburg, VA 20176

 

 

Dear Paul:

 

Command Security Corporation (the “Company”) is pleased to offer you full-time
employment as Chief Financial Officer, commencing on or before January 14, 2013
(“Employment Date”), on the following terms and conditions. Our offer is
contingent upon satisfactory results from all Company pre-employment background
checks. Your offer is contingent upon your representation to the Company that
you are not bound by any type of agreement that would restrict your ability to
work for the Company as Chief Financial Officer (“CFO”), and that you have not
misappropriated any of your previous employer’s confidential business
information for the benefit of the Company.

 

Position and Compensation

 

Position:   You will serve as the Company’s CFO reporting to the Chief Executive
Officer (“CEO”). Your duties, responsibilities and authority will be as is
customary for a CFO, and include but are not limited to, managing the financial
affairs of the Company, implementing policies and procedures to ensure
compliance with relevant laws and accounting standards, and setting goals,
monitoring work, and evaluating results to ensure that departmental and
organizational requirements are being met.

 

Base Salary:   Your base annual salary is $250,000, paid in accordance with the
Company’s payroll practices.

 

Discretionary Performance Bonus:   You will be eligible to receive a
discretionary performance bonus up to forty percent (40 %) of your base salary.
Cash portions of your bonus, if any, will be paid to you when approved by the
Board of Directors if you are actively employed by the Company at the time such
bonuses are due to be paid. The Company reserves all rights in determining
bonuses, including whether a bonus is to be paid. If applicable, the
discretionary performance bonus for the Fiscal Year ending March 31, 2013, will
be prorated to reflect the actual period of your employment with the Company
during the Fiscal Year.

 

Stock Options: (i)   Option Grant. On the Employment Date, I will recommend to
the Company’s Board of Directors that they grant you a stock option (the
“Option”) to purchase an aggregate of 165,000 shares (as adjusted for any
recapitalization, stock split, stock dividend or similar event affecting the
number of the Company’s outstanding shares of Common Stock (as defined below)
generally (the “Option Shares”) of the Company’s common stock, par value $0.001
per share (“Common Stock”), subject to such terms and conditions as the Board
may establish in its discretion.

 



 

 

 



Exhibit 10.1



 

(ii)   Exercise Price.   Under the Option, the Option Shares will have an
exercise price/share based upon the closing price of the Common Stock on the
NYSE/AMEX on the date the Options are granted.

 

(iii)   Vesting.   The Option will vest, and may be exercised by you, during the
time and so long as you are actively employed by the Company as its CFO, with
respect to (A) one-third (1/3rd) of the Option Shares (ratably, across all
exercise prices) following the end of the first anniversary of the Employment
Date; (B) an additional one-third (1/3rd) of the Option Shares (ratably, across
all exercise prices) following the end of second anniversary of the Employment
Date; and (C) an additional one-third (1/3rd) of the Option Shares (ratably,
across all exercise prices) following the end of third anniversary of the
Employment Date. Notwithstanding the foregoing (but subject to the following two
paragraphs), the Option will expire 10 years from the date of grant, similar to
stock options granted to other executives of the Company.

   

Withholding Taxes:   All forms of compensation referred to in this letter are
subject to reduction to reflect applicable withholding and payroll taxes and
other deductions required by law.

 

No Fixed Term

 

Your employment with the Company will be “at will,” meaning that either you or
the Company may terminate your employment at any time and for any reason, with
or without cause. Although your job duties, title, compensation and benefits, as
well as the Company’s personnel policies and procedures, may change from time to
time, the “at will” nature of your employment may only be changed in an express
written agreement signed by you and a duly authorized officer of the Company.

 

Indemnification

 

In accordance with the law, the Company’s By-Laws and the terms of any
applicable Directors, any Officers Liability Insurance, as may be amended from
time to time, the Company will indemnify you against any and all expenses in
connection with any claim or proceeding to which you are, was or at any time
become a party, or are threatened to be made a party, by reason of the fact that
you are or were acting within the scope of your duties as CFO of the Company.

  

Termination

 

If the Company terminates you without cause, upon your execution, no later than
60 days after such termination, of a general release in the form and substance
acceptable to the Company, you shall receive a lump sum severance payment of
twelve (12) months pay.  Additionally, if the Company terminates you without
cause, all outstanding stock options, restricted stock and other equity-based
awards granted to you but which have not vested as of the date of termination
shall become fully vested, and all options not yet exercisable shall become
exercisable.

 



 

 

 



Exhibit 10.1

 

Change in Control

 

In the event that there is change of control of the Company, you will be
entitled to participate in any change in control benefits that may be available
at the time of such an event to executive Company management in accordance with
the same terms and definitions that apply to the Company’s executive managers.

 

Insurance and Benefits

 

You will be entitled to participate in the Company sponsored benefit plans
according to the terms and conditions of each plan or program. You will also be
subject to the terms of the Company’s Employee Manual. You will be entitled to
four weeks of vacation annually.

 

Non-Competition Agreement; Company’s Employee Manual

 

Last, as a condition of employment, you will be required to enter into the
enclosed post employment restrictive covenant.

 

Kindly sign and return a copy of this letter accepting the terms of this offer
at your earliest convenience.

 

We look forward to having you on our senior leadership team.

 



    Sincerely,                               Command Security Corporation      
        /s/ Craig Coy               Craig Coy       Chief Executive Officer  



 

 

I have read and accept all the terms in this employment offer:

 



/s/ N. Paul Brost     N. Paul Brost             Dated: January 11, 2013    

 



 

 